DETAILED ACTION
Reissue
The present reissue application is directed to US 10,359,547 B2 (“547 Patent”). 547 Patent issued on July 23, 2019 with claims 1-28 from application 15/578,886, which is a 371 of PCT/EP2016/000925 filed on June 3, 2016 and claims priority to DE 102015000873 filed on June 3, 2015.
This application was filed on July 23, 2021. Since this date is after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions. Furthermore, the present application is being examined under the first inventor to file provisions of the AIA .
This application presents broadened claims, which are permitted because Applicant filed these claims and demonstrated an intent to broaden within two years of the issue date of 547 Patent.
The most recent amendment was filed on September 19, 2022. The status of the claims is:
	Claims 1, 5, 7, 9, 11, 13-16, 18, 25-27: Amended
	Claims 2-4, 6, 8, 10, 12, 17, 19-24, and 28: Original
Claims 29-38: New
This is a final Office action.
References and Documents Cited in this Action
547 Patent (US 10,359,547 B2)
Emboras (Emboras, Alexandros et al. “Nanoscale Plasmonic Memristor with Optical Readout Functionality.” Nano letters 13.12 (2013): 6151–6155.)
Schimmel (US 7,960,217 B2)
Sokolov (Sokolov, Andrei et al. “Quantized Magnetoresistance in Atomic-Size Contacts.” Nature nanotechnology 2.3 (2007): 171–175.)
Zhang (WO 2014/149004 A1)
Kim (Kim, Jin Tae et al. “Graphene-Based Photonic Waveguide Devices.” Vol. 8988. SPIE, 2014. 898802–898802–8.)
Summary of Rejections and Objections in this Action
Claims 1-38 are rejected under 35 U.S.C. 251 as being an impermissible recapture of broadened claimed subject matter.
Claims 18-21, 23-30, and 33-37 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Emboras.
Claims 1-3, 5-7, 10-13, 17, 22, 31, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Emboras in view of Schimmel.
Claims 4 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Emboras in view of Schimmel as applied to claim 1 above, and further in view of Sokolov.
Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over Emboras.
Claims 1, 2, 8, 9, 13, 17-26, 31-34, and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Kim.
Summary of the Claims
Claims 1, 18, 27, 35, and 38 are the independent claims. Claim 18 is representative:
18. An optical device, comprising:
a source electrode;
a drain electrode;
a gap area between the source electrode and the drain electrode;
a cluster being positioned in the gap area for connecting and disconnecting the source electrode and the drain electrode and for changing optical and/or plasmonic properties of the gap area; and
an optical coupling element configured to selectively allow light into and/or out of the gap area.

All of the claims recite at least a source electrode; a drain electrode; and a cluster in a gap between the source and drain electrodes that connects or disconnects the source and drain electrodes.
In the rejections below, Emboras, alone or in combination with Schimmel and/or Sokolov, discloses or makes obvious all of the claims except dependent claims 8 and 9. Emboras discloses two electrodes and a metal cluster that connects and disconnects and thereby blocks or allows passage of light in a waveguide. Schimmel is mainly relied upon to further teach a third (gate) electrode and Sokolov is mainly relied upon to further teach using a magnetic field to affect the cluster.
Separately, in additional rejections below, Zhang in combination with Kim teaches independent claims 1, 18, and 38 and some dependent claims, including dependent claims 8 and 9. Zhang discloses three electrodes and a graphene cluster that connects and disconnects by radiation. Kim is mainly relied upon to further teach an optical coupling element.
Claim Rejections - 35 USC § 251
Claims 1-38 are rejected under 35 U.S.C. 251 as being an impermissible recapture of broadened claimed subject matter surrendered in the application for the patent upon which the present reissue is based. See Greenliant Systems, Inc. et al v. Xicor LLC, 692 F.3d 1261, 103 USPQ2d 1951 (Fed. Cir. 2012); In re Shahram Mostafazadeh and Joseph O. Smith, 643 F.3d 1353, 98 USPQ2d 1639 (Fed. Cir. 2011); North American Container, Inc. v. Plastipak Packaging, Inc., 415 F.3d 1335, 75 USPQ2d 1545 (Fed. Cir. 2005); Pannu v. Storz Instruments Inc., 258 F.3d 1366, 59 USPQ2d 1597 (Fed. Cir. 2001); Hester Industries, Inc. v. Stein, Inc., 142 F.3d 1472, 46 USPQ2d 1641 (Fed. Cir. 1998); In re Clement, 131 F.3d 1464, 45 USPQ2d 1161 (Fed. Cir. 1997); Ball Corp. v. United States, 729 F.2d 1429, 1436, 221 USPQ 289, 295 (Fed. Cir. 1984). The reissue application contains claim(s) that are broader than the issued patent claims. The record of the application for the patent shows that the broadening aspect (in the reissue) relates to claimed subject matter that applicant previously surrendered during the prosecution of the application. Accordingly, the narrow scope of the claims in the patent was not an error within the meaning of 35 U.S.C. 251, and the broader scope of claim subject matter surrendered in the application for the patent cannot be recaptured by the filing of the present reissue application.
This rejection is based on the following three-step test for recapture. See MPEP 1412.02. In the discussion below, “reissue claims” refers to pending claims of this reissue application; “patent claims” refers to claims issued in 547 Patent; and “original claims” refers to claims that were presented in the original application prior to surrender, wherein the “original application” includes the prosecution record of the application that issued as 547 Patent as well as the patent family’s entire prosecution history. See In re Youman, 679 F.3d 1335, 1346 n.4, 102 USPQ2d 1862, 1870 n.4 (Fed. Cir. 2012) and MBO Laboratories, Inc. v. Becton, Dickinson & Co., 602 F.3d 1306, 1316-17, 94 USPQ2d 1598 (Fed. Cir. 2010).
1) Was there broadening?
Yes, the reissue claims are broader than the patent claims. The patent claims recite limitations that are not recited in any reissue claims, including:
“an optical coupling element configured to selectively allow light into and out of the gap area” (see independent patent claims 1, 20, and 29).
Reissue claims 27-38 lack the above limitation entirely (see independent reissue claims 27, 35, and 38). Reissue claims 1-26 more broadly recite “an optical coupling element configured to selectively allow light into and/or out of the gap area” (see independent reissue claims 1 and 18) and therefore do not recite the optical coupling element of the patent claims that selectively allows light into and out of the gap area.
2) Does any broadening aspect of the reissue claim relate to surrendered subject matter?
Yes, a broadening aspect of the reissue claims relates to surrendered subject matter. During the prosecution of application 15/578,886 (which resulted in 547 Patent), Applicant specifically argued that “the photodetector of Zhang does not generate any optical signal. Thus, the photodetector of Zhang neither has nor needs any optical output, i.e., an optical coupling element that is configured to selectively allow light into and out of the gap area….Even if a person of ordinary skill in the art would implement a coupling element in the device of Zhang, this coupling element would not be configured to “selectively allow light into and out of the gap area” (emphasis in the original; see Remarks filed on January 7, 2019 in 15/578,886, page 11). Subsequently, in the Notice of Allowance mailed on April 2, 2019 in 15/578,886, Examiner noted that “the primary reasons for allowance are set forth on pages 9-12 of Applicant’s Remarks filed on 1/7/2019.”
Therefore, the optical coupling element of the patent claims (including the limitation “selectively allowing into and out of the gap area”) is an element that was specifically argued in the original application to make the application claims allowable over the art and is subject matter previously surrendered in the original application.
3) Were the reissue claims materially narrowed in other aspects such that recapture is avoided?
No, the reissue claims are not materially narrowed such that recapture is avoided. Again, reissue claims 27-38 lack an optical coupling element entirely (see independent reissue claims 27, 35, and 38). Reissue claims 1-26 currently recite “an optical coupling element configured to selectively allow light into and/or out of the gap area” (see independent reissue claims 1 and 18) and therefore do not recite the surrendered subject matter including an optical coupling element that selectively allows light into and out of the gap area.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 18-21, 23-30, and 33-37 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Emboras.
In these rejections, Examiner first addresses independent claim 18 and associated dependent claims 19-21, 23-26, 33, and 34; then independent claim 27 and associated dependent claims 28-30; and then independent claim 35 and associated dependent claims 36 and 37.
Regarding independent claim 18, Emboras discloses an optical device, comprising:
a source electrode (i.e., the Ag electrode at the top of the device shown in Figure 1a);
a drain electrode (i.e., the p-Si electrode at the back of the device shown in Figure 1a; Emboras discloses that “The bias voltage was applied to the top metal (Ag), while the back contact (p-Si) was grounded”; see page 6153, left column);
a gap area between the source electrode and the drain electrode (i.e., the a-Si region shown in Figures 1a-c);
a cluster being positioned in the gap area for connecting and disconnecting the source electrode and the drain electrode and for changing optical and/or plasmonic properties of the gap area (i.e., the cluster of silver nanoparticles shown in Figures 1b-c; see page 6151, right column, to page 6152, left column); and
an optical coupling element configured to selectively allow light into and/or out of the gap area (i.e., the waveguide having an input and an output shown in Figures 1a-c).

    PNG
    media_image1.png
    416
    636
    media_image1.png
    Greyscale

Regarding claim 19, Emboras discloses that the cluster comprises one or more atoms and/or molecules, or wherein the cluster is a cluster of atoms and/or molecules (i.e., Emboras discloses a “nanoscale chain of silver nanoparticles” or “nanoscale metal filament”; Figures 1b-c; page 6152, left column).
Regarding claim 20, Emboras discloses that the cluster is configured to adopt at least two different states which can be switched by an electrical and/or optical signal and/or by a magnetic and/or electromagnetic field and/or by a mechanical and/or piezo-mechanical deformation of the cluster and/or by chemical and/or electrochemical influences. Specifically, Emboras discloses that an electrical signal forms or annihilates the cluster of metal nanoparticles depending on the applied voltage (see Figures 1b-c and page 6151, right column, to page 6152, left column).
Regarding claim 21, Emboras discloses that the optical coupling element comprises fiber optics and/or a waveguide (i.e., the waveguide having an input and an output shown in Figures 1a-c; Emboras also discloses further coupling input and output of the waveguide to “polarization maintaining single mode fiber”; see page 6154, left column). 
Regarding claim 23, Emboras discloses a detection system configured to detect changes of the optical and/or plasmonic properties of the gap area (i.e., Emboras discloses that the gap area affects the level of optical transmission and “The output optical modulated signal was detected by a photodetector that was connected to a digital oscilloscope”; see page 6152, left column, and page 6154, left column).
Regarding claim 24, which depends on claim 23, Emboras discloses that the detection system is adapted to optically read out a state of the cluster, and/or wherein the detection system comprises an optical detector and/or a color filter and/or an edge filter and/or a band-pass filter and/or a polarizer and/or a spectral analyzer (i.e., Emboras discloses that the state of the cluster of nanoparticles in the gap area affects the level of optical transmission and “The output optical modulated signal was detected by a photodetector that was connected to a digital oscilloscope”; see page 6152, left column, and page 6154, left column).
Regarding claims 25 and 26, Emboras discloses wherein the optical device includes at least one optical device including: a transistor, a data storage device, a component in a micro-electronic circuit, a component in a nanoelectronic circuit, a component in a photonic circuit, a component in a plasmonic circuit, or a component in a logical circuit, wherein the micro-electronic circuit, nanoelectronic circuit, photonic circuit, plasmonic circuit, or logical circuit of the at least one optical device includes two or more of the optical devices, because Emboras discloses that the optical device including at least one optical device including a data storage device (i.e., a memory; see Abstract). The broadest reasonable interpretation of claims 25 and 26 does not require the device to be a component in a micro-electronic circuit, nanoelectronic circuit, photonic circuit, plasmonic circuit, or logical circuit (with or without two or more optical devices). Rather, claim 25 recites that the device may be a transistor or a data storage device instead of a component in a circuit. 
Regarding claim 33, which depends on claim 18, Emboras discloses that the cluster comprises a nanoscale, mesoscale, or microscale entity in the gap (i.e., Emboras discloses a “nanoscale chain of silver nanoparticles” or “nanoscale filament”; Figures 1b-c’ page 6152, left column).
Regarding claim 34, which depends on claim 18, Emboras discloses that the source electrode and the drain electrode are made from different materials (i.e., Emboras discloses that the source electrode is Ag and the drain electrode is p-Si; Figure 1a; page 6153, left column).
Regarding independent claim 27, Emboras discloses an optical device, including:
at least two electrically conducting electrodes, comprising a source electrode and a drain electrode arranged so that a gap is formed between the source electrode and the drain electrode (i.e., Emboras discloses an Ag electrode and a p-Si electrode on the device shown in Figure 1a, with a gap between comprising the a-Si region shown in Figures 1a-c);
a switchable cluster that is switchable between two or more states, each state having different shape or size or structure or plasmonic or optical properties (i.e., the cluster of silver nanoparticles shown in Figures 1b-c; see page 6151, right column, to page 6152, left column), wherein:
the cluster is a movable cluster or a dissolvable cluster or a deformable cluster or a chemically or electrochemically changeable cluster or a reversibly dopable/de-dopable cluster, wherein the cluster can be moved, dissolved and deposited, deformed or chemically or electrochemically changed or reversibly doped or reversibly changed in its dopant concentration (i.e., Emboras discloses that the silver nanoparticles are formed or annihilated; Figures 1b-c; page 6151, right column, to page 6152, left column),
the cluster is positioned in the gap such that the cluster connects or disconnects the source and drain electrodes and/or changes the plasmonic or optical or magnetic or structural properties of the gap depending on its state (i.e., Emboras discloses that the formation of the nanoparticles results in low optical transmission and the annihilation of the nanoparticles results in high optical transmission; page 6152, right column); and
a switching process of the cluster is performed by a voltage change or a voltage pulse applied to one or both of the source electrode and the drain electrode (i.e., Emboras discloses that “The bias voltage was applied to the top metal (Ag), while the back contact (p-Si) was grounded”; see page 6153, left column).
Regarding claim 28, Emboras discloses that the switching process of the cluster is performed within an electrochemical environment or in a gel or in a solid electrolyte (i.e., Emboras discloses an electrochemical environment; Figures 1b-c).
Regarding claim 29, Emboras discloses that cluster comprises a nanoscale, mesoscale, or microscale entity in the gap (i.e., Emboras discloses a “nanoscale chain of silver nanoparticles” or “nanoscale filament”; Figures 1b-c’ page 6152, left column).
Regarding claim 30, Emboras discloses that the source electrode and the drain electrode are made from different materials (i.e., Emboras discloses that the source electrode is Ag and the drain electrode is p-Si; Figure 1a; page 6153, left column).
Regarding independent claim 35, Emboras discloses an optical device, comprising:
a source electrode (i.e., the Ag electrode at the top of the device shown in Figure 1a);
a drain electrode (i.e., the p-Si electrode at the back of the device shown in Figure 1a; Emboras discloses that “The bias voltage was applied to the top metal (Ag), while the back contact (p-Si) was grounded”; see page 6153, left column);
a gap area between the source electrode and the drain electrode (i.e., the a-Si region shown in Figures 1a-c); and
a cluster being positioned in the gap area for connecting and disconnecting the source electrode and the drain electrode and for changing optical and/or plasmonic properties of the gap area (i.e., the cluster of silver nanoparticles shown in Figures 1b-c; see page 6151, right column, to page 6152, left column),
wherein the cluster comprises one or more metal atoms or of one or more azo-benzene molecules or derivatives of these (i.e., Emboras discloses a “nanoscale chain of silver nanoparticles” or “nanoscale metal filament”; Figures 1b-c; page 6152, left column).
Regarding claim 36, Emboras discloses that the cluster comprises a nanoscale, mesoscale, or microscale entity in the gap (i.e., Emboras discloses a “nanoscale chain of silver nanoparticles” or “nanoscale filament”; Figures 1b-c; page 6152, left column).
Regarding claim 37, Emboras discloses that the source electrode and the drain electrode are made from different materials (i.e., Emboras discloses that the source electrode is Ag and the drain electrode is p-Si; Figure 1a; page 6153, left column).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-7, 10-13, 17, 22, 31, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Emboras in view of Schimmel.
In these rejections, Examiner first addresses independent claim 1 and associated dependent claims 2-3, 5-7, 10-13, 17, 31, and 32; and then dependent claim 22, which depends on independent claim 18 (previously rejected above).
Regarding claim 1, Emboras discloses an optical device, including:

at least two electrically conducting electrodes, comprising a source electrode and a drain electrode arranged so that a gap is formed between the source electrode and the drain electrode (i.e., Emboras discloses an Ag electrode and a p-Si electrode on the device shown in Figure 1a, with a gap between comprising the a-Si region shown in Figures 1a-c);
a switchable cluster that is switchable between two or more states, each state having different shape or size or structure or plasmonic or optical properties (i.e., the cluster of silver nanoparticles shown in Figures 1b-c; see page 6151, right column, to page 6152, left column), wherein:
the cluster is a movable cluster or a dissolvable cluster or a deformable cluster or a chemically or electrochemically changeable cluster or a reversibly dopable/de-dopable cluster, wherein the cluster can be moved, dissolved and deposited, deformed or chemically or electrochemically changed or reversibly doped or reversibly changed in its dopant concentration (i.e., Emboras discloses that the silver nanoparticles are formed or annihilated; Figures 1b-c; page 6151, right column, to page 6152, left column),
the cluster is positioned in the gap between the source and the drain electrodes, such that the cluster connects or disconnects the source and drain electrodes and/or changes the plasmonic or optical or magnetic or structural properties of the gap depending on its state (i.e., Emboras discloses that the formation of the nanoparticles results in low optical transmission and the annihilation of the nanoparticles results in high optical transmission; page 6152, right column); and
an optical coupling element configured to selectively allow light into and/or out of a gap area of the gap where the source electrode, the drain electrode and the cluster meet (i.e., the waveguide having an input and an output shown in Figures 1a-c).
Regarding claim 1, Emboras does not specifically disclose a control electrode or gate electrode in addition to the source and drain electrodes (i.e., at least three electrically conducting electrodes), and does not specifically disclose switching the cluster in response to a change in a voltage applied to the gate electrode. Instead, Emboras discloses that a switching process of the cluster is performed by a voltage change or a voltage pulse applied to one or both of the source electrode and the drain electrode (i.e., Emboras discloses that “The bias voltage was applied to the top metal (Ag), while the back contact (p-Si) was grounded”; see page 6153, left column).
However, Schimmel teaches a device that is related to the one disclosed by Emboras, including a switchable cluster that is switchable between two or more states, in a gap between a source and a drain electrode, (i.e., “switching atoms” between “source” and “drain” shown in Schimmel, Figure 1a), wherein the cluster connects or disconnects the source and drain electrodes. Schimmel further teaches that the state of the cluster is changed in response to a change in a voltage applied to the gate electrode (Schimmel, column 7, lines 9-32; Figures 1a-b and 2).
Regarding claim 1, it would have been obvious to one of ordinary skill in the art include a gate electrode and use a voltage applied to the gate electrode to switch the state of the cluster as taught by Schimmel in the system disclosed by Emboras as a substitution of an alternative way to predictably control the state of the cluster. 547 Patent also discloses that a gate electrode is not critical to the invention, since 547 Patent discloses that the switching process of the cluster may be caused by “A voltage change or a voltage pulse or a sequence of voltage pulses between source and drain electrode itself” (as already disclosed by Emboras) instead of using a gate electrode (547 Patent, column 6, lines 11-18). Absent a teaching of criticality by Applicant, these known alternatives would yield predictable results to one of ordinary skill in the art.
Regarding claim 2, in the system taught by Emboras in view of Schimmel, Emboras discloses that at least one of the three electrodes or the cluster comprises a metal, or that at least one of the three electrodes or the cluster comprises optically switchable molecules, graphite, graphene, graphene derivatives or graphenoid systems or graphene intercalates, layered materials, intercalated layered materials, or chalcogenides (i.e., Emboras discloses that the top electrode and cluster are silver metal; Figures 1a-c; page 6152, left column).
Regarding claim 3, in the system taught by Emboras in view of Schimmel, Emboras discloses that the cluster comprises an electrochemical cell or system and the cluster is adapted to change its state in response to a change in an electrochemical potential in the electrochemical cell or system, wherein the electrochemical cell or system comprises an electrolyte, a gel electrolyte, a solid electrolyte, or a porous material filled with an electrolyte, a gel electrolyte, or a solid electrolyte (i.e., Emboras discloses that “under the application of positive voltage at the silverelectrode, silver ions are diffused inside the a-Si and trapped in defect sites”; Figures 1b-c; page 6151, right column; page 6152, left column).
Regarding claims 5 and 6, in the system taught by Emboras in view of Schimmel including a gate electrode as taught by Schimmel, Schimmel further teaches that the cluster comprises one or more atoms or molecules which are moved in and/or out of the gap in response to a voltage applied to the gate electrode, an electrical or magnetic field, or by radiation, wherein the radiation induces a resonant absorption or transition or isomerization or cis-trans-isomerization in at least one of the one or more atoms or molecules of the cluster, because Schimmel further teaches atoms or molecules which are moved in and/or out of the gap in response to a voltage applied to the gate electrode (Schimmel, column 3, lines 61-67; column 4, lines 1-3; column 7, lines 9-14). Emboras also discloses atoms or molecules which are moved in and/or out of the gap in response to an applied voltage (Emboras, Figures 1b-c). Regarding claims 5 and 6, as similarly discussed above with regard to claim 1, it would have been obvious to one of ordinary skill in the art include a gate electrode and use a voltage applied to the gate electrode to switch the state of the cluster as taught by Schimmel in the system disclosed by Emboras as a substitution of an alternative way to predictably control the state of the cluster. Furthermore, the broadest reasonable interpretation of claims 5 and 6 does not require cluster movement in response to radiation at all. Rather, claim 5 recites that movement can occur in response to a voltage applied to the gate electrode instead of radiation.
Regarding claim 7, in the system taught by Emboras in view of Schimmel, Emboras discloses that the cluster consists of one or more metal atoms or of one or more azo-benzene molecules or derivatives of these (i.e., Emboras discloses that the cluster consists of silver metal; Figure 1b; page 6152, left column).
Regarding claim 10, in the system taught by Emboras in view of Schimmel including a gate electrode as taught by Schimmel, Schimmel further teaches that a switching process of the cluster is induced by a voltage pulse at the gate electrode (Schimmel, Figure 2; column 5, lines 36-46; column 9, lines 56-60). Again, it would have been obvious to one of ordinary skill in the art include a gate electrode and use a voltage pulse applied to the gate electrode to switch the state of the cluster as taught by Schimmel in the system disclosed by Emboras as a substitution of an alternative way to predictably control the state of the cluster.
Regarding claim 11, in the system taught by Emboras in view of Schimmel including a gate electrode as taught by Schimmel, Emboras discloses that a switching process of the cluster is performed in response to a voltage change or a voltage pulse applied to one or both of the source electrode and the drain electrode (i.e., Emboras discloses that “The bias voltage was applied to the top metal (Ag), while the back contact (p-Si) was grounded”; see page 6153, left column).
Regarding claim 12, in the system taught by Emboras in view of Schimmel including a gate electrode as taught by Schimmel, Emboras discloses that a switching process of the cluster is performed within an electrochemical environment (i.e., Emboras discloses that “under the application of positive voltage at the silver electrode, silver ions are diffused inside the a-Si and trapped in defect sites”; Figures 1b-c; page 6151, right column; page 6152, left column). Schimmel further teaches that the switching process of the cluster is induced by a voltage change or a voltage pulse applied to the gate electrode (Schimmel, Figure 2; column 5, lines 36-46; column 9, lines 56-60). Again, it would have been obvious to one of ordinary skill in the art include a gate electrode and use a voltage change applied to the gate electrode to switch the state of the cluster as taught by Schimmel in the system disclosed by Emboras as a substitution of an alternative way to predictably control the state of the cluster.
Regarding claim 13, in the system taught by Emboras in view of Schimmel including a gate electrode taught by Schimmel, a switching process of the cluster is achieved by using an electrical signal (i.e., the signal applied to the gate electrode as taught by Schimmel; Schimmel, Figure 2; column 5, lines 36-46; column 7, lines 9-14; and column 9, lines 56-60) and a readout representing a state of the device is performed optically (i.e., Emboras discloses that the state of the cluster is indicated by an output optical signal that is detected by a photodetector; page 6154, left column). Again, it would have been obvious to one of ordinary skill in the art include a gate electrode and use a voltage change applied to the gate electrode to switch the state of the cluster as taught by Schimmel in the system disclosed by Emboras as a substitution of an alternative way to predictably control the state of the cluster.
Regarding claim 17, in the system taught by Emboras in view of Schimmel, Emboras discloses that an optical detection and/or readout of a change of the cluster is performed by detecting a change in a polarization, an absorbance, an amplitude, or a frequency of the optical properties and/or a change in a plasmon resonance or one of several plasmon resonances, of a source-drain contact area or the gap area, or a combination of these (i.e., Emboras discloses that the state of the cluster is indicated by changes in the amplitude of an output optical signal that is detected by a photodetector; page 6154, left column).
Regarding claim 31, which depends on claim 1, in the system taught by Emboras in view of Schimmel, Emboras discloses that the cluster comprises a nanoscale, mesoscale, or microscale entity in the gap (i.e., Emboras discloses a “nanoscale chain of silver nanoparticles” or “nanoscale filament”; Figures 1b-c’ page 6152, left column).
Regarding claim 32, which depends on claim 1, in the system taught by Emboras in view of Schimmel, Emboras discloses that at least two of the source electrode, the drain electrode, and the gate electrode are made from different materials (i.e., Emboras discloses that the source electrode is Ag and the drain electrode is p-Si; Figure 1a; page 6153, left column).
Regarding claim 22, which depends on independent claim 18, Emboras discloses an optical device including source and drain electrodes and a cluster as discussed above with respect to claim 18. Emboras discloses changing or switching a state of the cluster (i.e., Emboras discloses that “The bias voltage was applied to the top metal (Ag), while the back contact (p-Si) was grounded”; see page 6153, left column) but does not specifically disclose a gate electrode.
However, Schimmel teaches a device that is related to the one disclosed by Emboras, including a switchable cluster that is switchable between two or more states, in a gap between a source and a drain electrode, (i.e., “switching atoms” between “source” and “drain” shown in Schimmel, Figure 1a), wherein the cluster connects or disconnects the source and drain electrodes. Schimmel further teaches a gate electrode that changes or switches the state of the cluster (Schimmel, column 7, lines 9-32; Figures 1a-b and 2).
Regarding claim 22, it would have been obvious to one of ordinary skill in the art include a gate electrode as taught by Schimmel in the system disclosed by Emboras as a substitution of an alternative way to predictably control the state of the cluster. 547 Patent also discloses that a gate electrode is not critical to the invention, since 547 Patent discloses that the switching process of the cluster may be caused by “A voltage change or a voltage pulse or a sequence of voltage pulses between source and drain electrode itself” (as already disclosed by Emboras) instead of using a gate electrode (547 Patent, column 6, lines 11-18). Absent a teaching of criticality by Applicant, these known alternatives would yield predictable results to one of ordinary skill in the art.
Claims 4 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Emboras in view of Schimmel as applied to claim 1 above, and further in view of Sokolov.
Regarding claims 4 and 14-16, Emboras in view of Schimmel teach a device as discussed above with regard to claim 1 but does not specifically disclose that a switching process of the cluster is achieved by using a magnetic field. 
However, Sokolov teaches a system that is related to the one taught by Emboras in view of Schimmel, including a switchable cluster that is switchable between two or more states, in a gap between electrodes, (i.e., a cluster of cobalt in a gap between electrode shown in Figures 1-b and 2a in Sokolov) Sokolov further teaches that the state of the cluster (e.g., a state related to the level of conductance) is switched by using a magnetic field (Sokolov, Figures 2a-c; page 171, right column; and pages 174-175, “Experiment”).
Regarding claims 4 and 14-16, it would have been obvious to one of ordinary skill in the art use a magnetic field to switch the state of the cluster as taught by Sokolov in the system taught by Emboras in view of Schimmel as a substitution of an alternative way to predictably control the state of the cluster. 547 Patent also discloses that a gate electrode or a voltage change is not critical to the invention, since 547 Patent discloses that the switching process of the cluster may be caused by a magnetic field instead of using a gate electrode or voltage change (547 Patent, column 6, lines 11-18). Absent a teaching of criticality by Applicant, these known alternatives would yield predictable results to one of ordinary skill in the art.
Further regarding claims 14-16, Emboras further discloses that a readout is performed optically and electrically at least in the sense that Emboras discloses that the state of the cluster is indicated by an output optical signal that is converted to an electrical signal by a photodetector and subsequently observed via a digital oscilloscope (Emboras, page 6154, left column).
Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over Emboras.
Regarding independent claim 38, Emboras discloses an optical device, comprising:
a source electrode (i.e., the Ag electrode at the top of the device shown in Figure 1a);
a drain electrode (i.e., the p-Si electrode at the back of the device shown in Figure 1a; Emboras discloses that “The bias voltage was applied to the top metal (Ag), while the back contact (p-Si) was grounded”; see page 6153, left column);
a gap area between the source electrode and the drain electrode (i.e., the a-Si region shown in Figures 1a-c); and
a cluster being positioned in the gap area for connecting and disconnecting the source electrode and the drain electrode and for changing optical and/or plasmonic properties of the gap area (i.e., the cluster of silver nanoparticles shown in Figures 1b-c; see page 6151, right column, to page 6152, left column);
wherein the optical device includes at least one optical device that is a component in a micro-electronic circuit, a component in a nanoelectronic circuit, a component in a photonic circuit, a component in a plasmonic circuit, or a component in a logical circuit (i.e., Emboras discloses that the device is a component in a photonic circuit; see Abstract and page 6151, left column and right column).
Further regarding claim 38, Emboras does not specifically disclose that the photonic circuit includes two or more of the optical devices. However, Emboras discloses that the optical device is a memory cell (Abstract), and arrays of two or more memory cells are well known in the art. It would have been obvious to a person of ordinary skill in the art to include two or more of the optical devices disclosed by Emboras in a circuit in order to store meaningful amounts of data. Furthermore, mere duplication of parts has no patentable significance unless a new and unexpected result is produced. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA1960).
Claims 1, 2, 8, 9, 13, 17-26, 31-34, and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Kim.
In these rejections, Examiner first addresses independent claim 1 and associated dependent claims 2, 8, 9, 13, 17, 31, and 32; then independent claim 18 and associated dependent claims 19-26, 33, and 34; and then independent claim 38.
Regarding independent claim 1, Zhang discloses an optical device 200 (Figures 2A-2D), including:
at least three electrically conducting electrodes, comprising a source electrode 210, a drain electrode 212 and a control electrode or gate electrode 214 arranged so that a gap is formed between the source electrode and the drain electrode (paragraph [0052]);
a switchable cluster (i.e., processed graphene 220 with graphene dots) that is switchable between two or more states, each state having different shape or size or structure or plasmonic or optical properties (i.e., the cluster provides varying levels of photocurrent depending on its state; Figures 6D and 7A; paragraphs [0084]-[0088]; see also Figures 5E and 5H and paragraphs [0054], [0077], and [0082]), wherein:
the cluster is a movable cluster or a dissolvable cluster or a deformable cluster or a chemically or electrochemically changeable cluster or a reversibly dopable/de-dopable cluster, wherein the cluster can be moved, dissolved and deposited, deformed or chemically or electrochemically changed or reversibly doped or reversibly changed in its dopant concentration in response to a change in a voltage applied to the gate electrode (i.e., the cluster is electrochemically changed in response to a change in a voltage applied to the gate electrode; Figures 6D and 7A; paragraphs [0084]-[0088]), and
the cluster is positioned in the gap between the source and the drain electrodes, such that the cluster connects or disconnects the source and drain electrodes and/or changes the plasmonic or optical or magnetic or structural properties of the gap depending on its state (i.e., the cluster provides varying levels of photocurrent depending on its state; Figures 6D and 7A; paragraphs [0084]-[0088]).

    PNG
    media_image2.png
    408
    470
    media_image2.png
    Greyscale

Zhang further discloses that light is allowed into the gap area where the source electrode, the drain electrode and the cluster meet, at least in the sense that Zhang discloses that the graphene area is illuminated (e.g., see paragraphs [0074], [0084]-[0086], and [00125]). Zhang does not explicitly disclose an optical coupling element configured to selectively allow light into and/or out of a gap area of the gap where the source electrode, the drain electrode and the cluster meet.
However, Kim teaches system that is related to the one disclosed by Zhang, including a photodetector comprising a graphene cluster in a gap between source and drain electrodes (Kim, Figure 3; see “2.3 Graphene-based plasmonic photodetector” and “3.3 Graphene-based plasmonic photodetector”). Kim further teaches an optical coupling element configured to selectively allow light into and/or out of a gap area of the gap (i.e., “Graphene stripe for waveguide” in Figure 3).

    PNG
    media_image3.png
    395
    389
    media_image3.png
    Greyscale

Regarding claim 1, it would have been obvious to a person of ordinary skill in the art to include an optical coupler as taught by Kim in the system disclosed by Zhang in order to advantageously direct light to the photodetector in a horizontal direction (instead of perpendicular to the substrate) and thereby enable incorporation of the photodetector in a photonic integrated circuit (Kim, “1. Introduction”).
Regarding claim 2, in the system taught by Zhang in view of Kim, Zhang discloses that wherein at least one of the three electrodes or the cluster comprises a metal, or wherein at least one of the three electrodes or the cluster comprises optically switchable molecules, graphite, graphene, graphene derivatives or graphenoid systems or graphene intercalates, layered materials, intercalated layered materials, or chalcogenides (i.e., Zhang discloses that the electrodes are “titanium/gold” and the cluster is processed graphene; paragraphs [0051] and [0054]).
Regarding claim 8, in the system taught by Zhang in view of Kim, Zhang discloses that a switching process of the cluster is performed by radiation (i.e., incident light changes the photocurrent level in the cluster; Zhang, Figures 6D and 7A; paragraphs [0084]-[0088])..
Regarding claim 9, in the system taught by Zhang in view of Kim, Zhang discloses a detection system configured to detect changes in optical or plasmonic properties of the gap due to the switchable cluster that is switchable between two or more states (Zhang discloses a semiconductor device analyzer; Zhang, paragraph [00125]), and that the detection system is adapted to perform a resulting readout representing an electrical measurement (i.e., “The electrical characteristics were then collected by a semiconductor device analyzer (Agilent, B 1500A)”; Zhang, paragraph [00125]). 
Regarding claim 13, in the system taught by Zhang in view of Kim, Zhang discloses that the switching process of the cluster is achieved by using an optical signal or other radiation (i.e., the cluster provides varying levels of photocurrent depending on the incoming optical signal; Zhang, Figures 6D and 7A; paragraphs [0084]-[0088]); and a readout representing a state of the device is performed electrically (i.e., “The electrical characteristics were then collected by a semiconductor device analyzer (Agilent, B 1500A)”; Zhang, paragraph [00125]).
Regarding claim 17, in the system taught by Zhang in view of Kim, Zhang discloses that an optical detection and/or readout of a change of the cluster is performed by detecting a change in a polarization, an absorbance, an amplitude, or a frequency of the optical properties and/or a change in a plasmon resonance or one of several plasmon resonances, of a source-drain contact area or the gap area, or a combination of these (i.e., Zhang discloses detecting a change in an amplitude of the optical properties as the cluster provides varying levels of photocurrent depending on the incoming optical signal; Zhang, Figures 6D and 7A; paragraphs [0084]-[0088] and [00125]).
Regarding claim 31, which depends on independent claim 1, in the system taught by Zhang in view of Kim, Zhang discloses that the cluster comprises a nanoscale, mesoscale, or microscale entity in the gap (e.g., Zhang discloses that the cluster is a nanostructure; Zhang, paragraphs [0033]-[0034] and [00121]).
Regarding claim 32, which depends on independent claim 1, in the system taught by Zhang in view of Kim, Zhang discloses that at least two of the source electrode, the drain electrode, and the gate electrode are made from different materials (i.e., Zhang discloses that the source and drain electrodes are titanium/gold and that the gate electrode is formed in doped silicon; Zhang, paragraph [0052]). 
Regarding independent claim 18, Zhang discloses an optical device (Figures 2A-2D; paragraphs [0052] and [0054]), comprising:
a source electrode 210;
a drain electrode 212;
a gap area between the source electrode and the drain electrode (i.e., Figures 2B-D show a gap between source 210 and drain 212); and
a cluster (i.e., processed graphene 220 with graphene dots) being positioned in the gap area for connecting and disconnecting the source electrode and the drain electrode and for changing optical and/or plasmonic properties of the gap area (i.e., the cluster provides varying levels of photocurrent depending on its state; Figures 6D and 7A; paragraphs [0084]-[0088]; see also Figures 5E and 5H and paragraphs [0054], [0077], and [0082]).
Zhang further discloses that light is allowed into the gap area, at least in the sense that Zhang discloses that the graphene area is illuminated (e.g., see paragraphs [0074], [0084]-[0086], and [00125]). Zhang does not explicitly disclose an optical coupling element configured to selectively allow light into and/or out of the gap area.
However, Kim teaches system that is related to the one disclosed by Zhang, including a photodetector comprising a graphene cluster in a gap area between source and drain electrodes (Kim, Figure 3; see “2.3 Graphene-based plasmonic photodetector” and “3.3 Graphene-based plasmonic photodetector”). Kim further teaches an optical coupling element configured to selectively allow light into and/or out of the gap area (i.e., “Graphene stripe for waveguide” in Figure 3). Regarding claim 18, it would have been obvious to a person of ordinary skill in the art to include an optical coupler comprising a waveguide as taught by Kim in the system disclosed by Zhang in order to advantageously direct light to the photodetector in a horizontal direction (instead of perpendicular to the substrate) and thereby enable incorporation of the photodetector in a photonic integrated circuit (Kim, “1. Introduction”).
Regarding claim 19, in the system taught by Zhang in view of Kim, Zhang discloses that the cluster comprises one or more atoms and/or molecules, or that the cluster is a cluster of atoms and/or molecules (i.e., Zhang discloses that the cluster is a single atomic plane of graphite that has been processed as a graphene dot structure; Zhang, paragraphs [0051]-[0054]).
Regarding claim 20, in the system taught by Zhang in view of Kim, Zhang discloses that the cluster is configured to adopt at least two different states which can be switched by an electrical and/or optical signal and/or by a magnetic and/or electromagnetic field and/or by a mechanical and/or piezo-mechanical deformation of the cluster and/or by chemical and/or electrochemical influences (i.e., Zhang discloses that the cluster provides varying levels of photocurrent depending on an incoming optical signal; Zhang, Figures 6D and 7A; paragraphs [0084]-[0088].
Regarding claim 21, in the system taught by Zhang in view of Kim including an optical coupling element taught by Kim, Kim further teaches that the optical coupling element comprises fiber optics and/or a waveguide (i.e., “Graphene stripe for waveguide” in Figure 3). Regarding claim 21, it would have been obvious to a person of ordinary skill in the art to include an optical coupler comprising a waveguide as taught by Kim in the system disclosed by Zhang in order to advantageously direct light to the photodetector in a horizontal direction (instead of perpendicular to the substrate) and thereby enable incorporation of the photodetector in a photonic integrated circuit (Kim, “1. Introduction”).
Regarding claim 22, in the system taught by Zhang in view of Kim, Zhang discloses a gate electrode 214 configured to change or switch a state of the cluster (i.e., the cluster responds to changes in a voltage applied to the gate electrode; Zhang, Figures 2D, 6D, and 7A; paragraphs [0052] and [0084]-[0088]).
Regarding claim 23, in the system taught by Zhang in view of Kim, Zhang discloses a detection system configured to detect changes of the optical and/or plasmonic properties of the gap area (i.e., Zhang discloses that the cluster provides different optical properties including varying levels of photocurrent depending on an incoming optical signal; Figures 6D and 7A; paragraphs [0084]-[0088]; and Zhang discloses detecting these changes with a detection system; paragraph [00125])
Regarding claim 24, which depends on claim 23, in the system taught by Zhang in view of Kim, Zhang discloses that the detection system is adapted to optically read out a state of the cluster, and/or wherein the detection system comprises an optical detector and/or a color filter and/or an edge filter and/or a band-pass filter and/or a polarizer and/or a spectral analyzer (Zhang, paragraph [00125]).
Regarding claim 25, in the system taught by Zhang in view of Kim including an optical coupling element as taught by Kim, Zhang does not specifically disclose that the optical device includes at least one optical device including a transistor, a data storage device, or a component in a circuit. However, Kim further teaches using a graphene photodetector as a component in a photonic circuit (Kim, “1. Introduction”). Regarding claim 25, it would have been obvious to a person of ordinary skill in the art to use the device taught by Zhang in view of Kim as a component in a photonic circuit as taught by Kim in order to advantageously implement an optical system in a compact integrated circuit. 
Regarding claim 26, which depends on claim 25, Kim does not explicitly teach a circuit including two or more of the optical devices. However, arrays of two or more photodetectors are well known in the art. It would have been obvious to a person of ordinary skill in the art to include two or more of the photodetectors taught by Zhang in view of Kim in a circuit in order to provide a system for processing multiple light signals. Furthermore, mere duplication of parts has no patentable significance unless a new and unexpected result is produced. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA1960).
Regarding claim 33, which depends on independent claim 18, in the system taught by Zhang in view of Kim, Zhang discloses that the cluster comprises a nanoscale, mesoscale, or microscale entity in the gap (e.g., Zhang discloses that the cluster is a nanostructure; Zhang, paragraphs [0033]-[0034]-[00121]).
Regarding claim 34, which depends on independent claim 18, in the system taught by Zhang in view of Kim, Zhang discloses that at least two of the source electrode, the drain electrode, and the gate electrode are made from different materials (i.e., Zhang discloses that the source and drain electrodes are titanium/gold and that the gate electrode is formed in doped silicon; paragraph [0052]).
Regarding independent claim 38, Zhang discloses an optical device (Figures 2A-2D; paragraphs [0052] and [0054]), comprising:
a source electrode 210;
a drain electrode 212;
a gap area between the source electrode and the drain electrode (i.e., Figures 2B-D show a gap between source 210 and drain 212); and
a cluster (i.e., processed graphene 220 with graphene dots) being positioned in the gap area for connecting and disconnecting the source electrode and the drain electrode and for changing optical and/or plasmonic properties of the gap area (i.e., the cluster provides varying levels of photocurrent depending on its state; Figures 6D and 7A; paragraphs [0084]-[0088]; see also Figures 5E and 5H and paragraphs [0054], [0077], and [0082]).
Zhang does not specifically disclose that the optical device includes at least one optical device that is a component in a circuit. However, However, Kim teaches system that is related to the one disclosed by Zhang, including a photodetector comprising a graphene cluster in a gap area between source and drain electrodes (Kim, Figure 3; see “2.3 Graphene-based plasmonic photodetector” and “3.3 Graphene-based plasmonic photodetector”). Kim further teaches using a graphene photodetector as a component in a photonic circuit (Kim, “1. Introduction”). Regarding claim 38, it would have been obvious to a person of ordinary skill in the art to use the device disclosed by Zhang as a component in a photonic circuit as taught by Kim in order to advantageously implement an optical system in a compact integrated circuit.
Further regarding claim 38, Kim does not explicitly teach that the circuit includes two or more of the optical devices. However, arrays of two or more photodetectors are well known in the art. It would have been obvious to a person of ordinary skill in the art to include two or more of the photodetectors taught by Zhang in view of Kim in a circuit in order to provide a system for processing multiple light signals. Furthermore, mere duplication of parts has no patentable significance unless a new and unexpected result is produced. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA1960).
Claim Amendment
Examiner objects to the claim amendment filed on September 19, 2022 because new claim 35 must be fully underlined. Also, since claim 35 is new relative to 547 Patent, the deleted word “[azobenze]” should not be included in the last line of claim 35. See 37 CFR 1.173(d). Correction is required.
Information Disclosure Statement
Examiner acknowledges Applicant’s submission on September 19, 2022 of a non-patent literature document (“Obermair”) that had been previously listed in the information disclosure statement (IDS) filed October 22, 2021 but not considered because a copy of the document was not in the application file.
However, several other items in the IDS filed October 22, 2021 still do not comply with 37 CFR 1.98 and have not been considered.
In the IDS filed October 22, 2021, non-patent literature documents 11 and 24-26 are in German and fail to comply with 37 CFR 1.98(a)(3)(i) because the IDS does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.
Response to Arguments
Applicant’s Response has been fully considered.
Examiner acknowledges the reissue declaration filed on September 19, 2022 and withdraws the 35 U.S.C. 251 rejection based on a defective declaration.
Applicant’s amendment has overcome the rejection of claims 9, 13-16, 26, and 38 under 35 U.S.C. 112(b); the rejection of claim 11 under 35 U.S.C. 112(d); and the objections to claims 7 and 35.
Applicant’s arguments concerning the 35 U.S.C. 251 rejection based on recapture are not persuasive. Examiner does not dispute Applicant’s assertion that the omitted limitation “a detection system configured to detect changes in optical or plasmodic properties of the gap area due to the switching of the cluster between the two or more states” does not relate to surrendered subject matter (Response, page 13). However, as stated in the rejection above, the surrendered subject matter is “an optical coupling element configured to selectively allow light into and out of the gap area,” which was argued during the prosecution of 15/578,886 and has also been omitted from the claims.
Since the claims continue to omit the surrendered subject matter, Examiner maintains the 35 U.S.C. 251 rejection. Examiner disagrees with Applicant’s argument on Response, page 13 that “Applicant is not attempting to recapture subject matters surrendered during prosecution” because of the addition of a narrowing limitation (namely, “the cluster is positioned in the gap between the source and the drain electrodes”). This additional limitation is not related to the surrendered subject matter. Reissue claims that are broader than the original patent claims by entirely omitting the surrender-generating limitation without a related replacement limitation will be barred by the recapture rule even though there is narrowing of the claims by adding limitation(s) not related to the surrendered subject matter. See In re Clement, 131 F.3d 1464, 45 USPQ2d 1161 (Fed. Cir. 1997); and Pannu v. Storz Instruments Inc., 258 F.3d 1366, 59 USPQ2d 1597 (Fed. Cir. 2001).
Applicant’s arguments regarding the rejections over Emboras, alone or in view of Schimmel and/or Sokolov, are not persuasive.
Examiner disagrees with Applicant’s assertion that Emboras does not disclose a source electrode or a drain electrode and that “No mention is made in Emboras of a gap area between a source electrode and a drain electrode, which are known transistor components to those of ordinary skill in the art” (Response, page 16). On the contrary, Examiner submits that one of ordinary skill in the art would recognize that the contacts disclosed by Emboras are electrodes1, to which a voltage is applied, and act as source and drain of current. Therefore, Emboras further discloses the recited gap between electrodes as well.
Examiner disagrees with Applicant’s further assertion that Emboras discloses “nanoparticles” instead of “a cluster of atoms and/or molecules” (Response, pages 16-17). Examiner submits that it would be well understood in the art that the silver nanoparticles disclosed by Emboras are silver atoms. Applicant even admits that nanoparticles “contain several hundred atoms” (Response, page 17) and furthermore, Applicant’s own claims 29, 31, and 33 recite that “the cluster comprises a nanoscale, mesoscale, or microscale entity.” Examiner therefore maintains that Emboras discloses the recited “cluster,” i.e., a cluster of silver atoms. In response to Applicant’s argument that the references fail to show certain features of Applicant’s invention, it is noted that the features upon which applicant relies (i.e., some quality of Applicant’s atoms that is somehow different from the atoms disclosed by Emboras) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Examiner disagrees with Applicant’s argument that “The reason a control or gate electrode is not taught in Emboras is because Emboras does not disclose a source electrode and drain electrode” (Response, page 18). Examiner maintains that Emboras does disclose a source electrode and drain electrode as discussed above. The rejections rely on Schimmel to further teach a gate electrode.
Applicant argues that Schimmel does not teach the recited cluster (Response, page 18), but the rejections rely primarily on Emboras to disclose the recited cluster switchable between two or more states. Schimmel teaches a related cluster that is also switchable between two or more states, in response to a change in voltage applied to a gate electrode. Regarding claim 1 in particular, even though the rejections rely on Emboras as well, Schimmel’s related cluster at least switches between states having different shape or size as similarly recited in claim 1 (i.e., Schimmel teaches “The contacting atoms are moved back and forth”; column 7, lines 9-32; Figure 1a). Therefore, Schimmel is combinable with Emboras.
In response to Applicant’s arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Furthermore, again, in response to Applicant’s argument that the references fail to show certain features of Applicant’s invention, it is noted that the features upon which Applicant relies (i.e., “plasmonic resonances are changed concerning their frequencies, amplitudes and damping”; Response, page 18) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Regarding any “plasmonic” properties in particular, all of the claims recite alternative limitations and use the word “or,” such that none of the claims require any changes in plasmonic properties (e.g., claim 1 recites “each state having different shape or size or structure or plasmonic or optical properties” and “the cluster connects or disconnects the source and drain electrodes and/or changes the plasmonic or optical or magnetic or structural properties of the gap depending on its state”).
Applicant’s arguments regarding the rejections over Zhang in view of Kim are not persuasive.
Applicant argues that Kim teaches a photodetector with a graphene ribbon and asserts, without evidence, that “One of ordinary skill in the art would not draw an analogy between graphene ribbon and a graphene ‘cluster’ in a gap area between source and drain electrodes” (Response, page 20). However, the rejection relies on Zhang to disclose the recited cluster in a gap area between source and drain electrodes, and Kim to teach the recited optical coupling element (i.e., a waveguide that couples light into a photodetection area). Zhang discloses a cluster of processed graphene with graphene dots that provide varying levels of photocurrent depending on its state; (Zhang, Figures 6D and 7A; paragraphs [0084]-[0088]; see also Figures 5E and 5H and paragraphs [0054], [0077], and [0082]).
Examiner further maintains that Kim is combinable with Zhang because Kim teaches a photodetector comprising a graphene ribbon between electrodes that is related to the one disclosed by Zhang. In other words, both Kim and Zhang teach graphene based photodetectors.
In response to Applicant’s arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which this reissue application is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application. These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.
Applicant is notified that any subsequent amendment to the specification and/or claims must comply with 37 CFR 1.173(b).
Any inquiry concerning this communication or earlier communications from the examiner, or as to the status of this proceeding, should be directed to Examiner Christina Leung at telephone number (571) 272-3023; the Examiner’s supervisor, SPE Timothy Speer at (313) 446-4825; or the Central Reexamination Unit at (571) 272-7705.

/CHRISTINA Y. LEUNG/Primary Examiner, Art Unit 3991                                                                                                                                                                                                        
Conferees:
/DEANDRA M HUGHES/Reexamination Specialist, Art Unit 3992                  

/T.M.S/Supervisory Patent Examiner, Art Unit 3991                                                                                                                                                                                                                                                                                                                                                                                              


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Emboras specifically refers to “the silver electrode” on the top (page 6151, right column) and “our device uses the p-Si layer [on the bottom]…as an electrode” (page 6154, left column).